Citation Nr: 1809727	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability (claimed as degenerative arthritis of the lumbar spine), to include as due to the service-connected left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1983 to April 1983 and from February 2009 to March 2010, with additional service in the Army National Guard in July 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to the adjudication of the Veteran's claim.

The Veteran contends that his low back disability is related to service, to include as due to the years of sit-ups he was required to do since his entry into service and/or as a result of the wearing of body armor and gear and/or walking on uneven terrain while deployed in Iraq.  Alternatively, per the November 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, has argued that his low back disability is secondary to his service-connected left hip disability.  In light      of the above contentions, the Board finds that the Veteran should be provided VA spine examination upon remand.  In addition, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate VA treatment records dated since August 2017.
2. After the above is completed to the extent possible, schedule the Veteran for a VA spine examination         to obtain an opinion as to whether his lumbar spine disability is related to service or his service-connected left hip disability. The claims file must be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination   of the Veteran, the examiner should respond to the following:

a. Is it is at least as likely as not (probability of 50 percent or greater) that a current lumbar spine disability, to include the sclerosis noted by a May 2013 VA treatment record is related to service?      The examiner should explain why or why not and address the Veteran's contention that it is due to sit-ups, wearing  body armor and gear, and/or walking on uneven terrain while deployed in Iraq.  

b. If the lumbar spine disability is not related to service, then the examiner should provide an opinion as to whether the current lumbar spine disability was at   least as likely as not caused by the Veteran's service-connected left hip femoral neck stress fracture with degenerative joint disease and shortening of the left lower extremity. The examiner should explain why or why not.

c. If not caused by the service-connected left hip disability, the examiner should provide an opinion  as to whether the current lumbar spine disability was as likely as not worsened beyond normal progression by the left hip disability.  If so, the examiner should attempt to quantify the degree of worsening of the lumbar spine disability beyond its baseline level that is due to the left hip disability. A rationale for the opinion expressed should be provided.

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all     claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


